Citation Nr: 1410678	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  07-03 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from March 1967 to January 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, in pertinent part, denied entitlement to TDIU.  

In March 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In January 2010, the Board remanded the case for additional development.  The case returned to the Board in May 2012 at which time the claim for entitlement to TDIU was denied.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).   In June 2013, the Court issued a memorandum decision which vacated and remanded the Board's May 2012 decision.  The appeal has now returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in this case to comply with the Court's June 2013 memorandum decision.  The Court found that the Veteran should be scheduled for a VA examination to determine whether he is unemployable due to service-connected disabilities.  Although the Veteran had previously been scheduled for a similar examination in January 2012, VA improperly cancelled the examination.  The duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294 (1994).  

Remand is also necessary to further develop medical evidence pertinent to the claim.  In January 2014, the Veteran's representative submitted an October 2013 employability evaluation from a private vocational consultant.  The consultant concluded that the Veteran was unemployable due to service-connected disabilities including gouty arthritis of the knee and peripheral neuropathy of the upper and lower extremities.  However, the vocational consultant's opinion was based on an assumption that all the Veteran's restrictions to walking, standing, carrying, and lifting were due to service-connected disabilities.  The claims file contains evidence (including a July 2007 VA medical opinion) that the Veteran's functional impairment is due to several nonservice-connected conditions, including osteoarthritis of the left knee.  The Board also observes that the private vocational consultant is not a medical provider, did not personally interact or observe the Veteran prior to the formulation of the October 2013 opinion, and the record does not contain any medical evidence pertaining to the Veteran's disabilities after November 2011, the date of the most recent treatment records from the Mount Vernon Community Based Outpatient Clinic (CBOC).  The Veteran has also not been examined by VA to determine the severity of his service-connected disabilities since April 2010, a period of almost four years.  

Upon remand, the Veteran should be contacted and asked to identify all medical treatment he has received for his service-connected disabilities since November 2011, including the name of the facility where he was recently hospitalized for treatment of diabetes (referenced in the October 2013 employability evaluation).  After records from all VA and private facilities are added to the claims file, the Veteran should be provided a VA examination to determine whether his service-connected disabilities have rendered him unemployable. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify all VA and private health care providers that have treated his service-connected disabilities since November 2011, to include the hospital where he was recently admitted and treated for complications associated with diabetes mellitus.  The Veteran should be provided medical release forms and asked to complete them for all private facilities to allow VA to obtain medical records on his behalf.

2.  If adequate medical release forms are received, obtain records of treatment from the private providers identified by the Veteran.  If unsuccessful in obtaining this evidence, inform the Veteran and request that he provide the outstanding evidence.

3.  Obtain all records of VA treatment for the period beginning November 15, 2011, to include records from the Mount Vernon CBOC in Missouri, the Fayetteville VAMC in Arkansas, the Wichita VAMC in Kansas, and any other VA facilities identified by the Veteran.  

4.  After completing the above development, schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities.  The claims file should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examination should be scheduled at the Fayetteville VAMC.  In April 2012, the Veteran's representative indicated Fayetteville was the closest VA facility to the Veteran's residence.  In addition, the VA examination should not include a nerve conduction study.  The Veteran has repeatedly informed VA that he will not undergo this type of testing due to possible side effects from the needles.  

After physically examining the Veteran and reviewing the claims file, the examiner is requested to provide answers to the following questions:

a)  Is the Veteran's functional impairment, to include difficulties with ambulation, standing, lifting, and carrying, due to service-connected disabilities? 

b)  Do the Veteran's service-connected disabilities, either singly or taken together, render him unable to secure or follow a substantially gainful occupation? 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The Veteran is currently service-connected for gouty arthritis, diabetes mellitus type 2 with retinopathy, hypertension, peripheral neuropathy of the bilateral upper and lower extremities, lumbar spine arthritis, and erectile dysfunction.  His combined evaluation for compensation is 70 percent and he meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a). 

In a July 2007 medical opinion, a VA examiner found that the Veteran's left knee degeneration (and related functional impairment) was due to nonservice-connected osteoarthritis not associated with service-connected gouty arthritis.  In contrast, the October 2013 vocational consultant related all the Veteran's current functional impairment to service-connected conditions. 

5.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

